      Case 1:18-cv-00249-DMT-CRH Document 87 Filed 11/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Raymond and Tracie Hogrefe,                     )
                                                )
                Plaintiffs,                     )
                                                )       ORDER
        vs.                                     )
                                                )
Jeffrey, Inc. d/b/a North Shore Inn and         )
Suites, Garrison Lumber, Inc.; J M              )
Contracting, LLC, Arlo Weishaar and             )
Velma Weishaar d/b/a Weishaar                   )
Concrete Construction, Rod Baker                )
Construction, Baker Construction, LLC           )
d/b/a Baker Construction and Farroh             )       Case 1:18-cv-249
Roof Truss Co.,                                 )
                                                )
                Defendants.                     )

        On May 2, 2019, the court issued an order scheduling a final pretrial conference for January

11, 2021. (Doc. No. 35). In anticipation that the current pandemic will necessitate a continuance

of trial, the final trial conference is cancelled pending further order of the court. In the interim, all

deadlines contained in the May 2, 2019, order shall be suspended.

        IT IS SO ORDERED.

        Dated this 23rd day of November, 2020.

                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court
